Citation Nr: 0431019	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  00-16 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated 50 percent disabling.

2.  Entitlement to a total rating for individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
September 1970.  His military records show that he was a 
rifleman in the United States Marine Corps who served in the 
Republic of Vietnam and was awarded the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2000 by the 
Milwaukee, Wisconsin, Regional Office of the Department of 
Veterans Affairs (VA), which granted the veteran an increased 
evaluation, from 10 percent to 50 percent, for his service-
connected post-traumatic stress disorder (PTSD).  In the 
course of the appeal, this issue became merged with an appeal 
of an April 2004 rating decision of the Des Moines, Iowa, VA 
Regional Office (RO), which denied the veteran's claim for a 
total rating for individual unemployability due to service-
connected disabilities (TDIU).  The Des Moines, Iowa, VA 
Regional Office is now the agency of original jurisdiction.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is currently 
manifested by occupational and social impairment with reduced 
reliability and productivity due to irritability, nightmares, 
intrusive thoughts and memory flashbacks that produce 
sleeping problems and disturbances of motivation and mood, 
which impose difficulty in his ability to establish and 
maintain effective work and social relationships.

2.  The veteran is service-connected for PTSD (rated 50 
percent disabling), a left arm scar (rated noncompensably 
disabling) and macules of his forearms and lower legs, post-
infectious and hyperpigmented (rated noncompensably 
disabling), which altogether produce a combined disability 
rating of 50 percent.




CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 50 
percent for service-connected PTSD have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), now requires VA to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence dated 
in October 2003, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The veteran has been made aware of 
the information and evidence necessary to substantiate his 
claims and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claims during the 
course of this appeal.  He has also been provided with VA 
examinations that address the increased rating claims on 
appeal.  Finally, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

(a.)  Entitlement to an increased evaluation for PTSD, 
currently rated 50 percent disabling.

The history of the veteran's claim shows that service 
connection was granted for PTSD in a December 1985 RO 
decision and that this award has been in effect since August 
1985.  The current appeal stems from a January 2000 
application from the veteran to reopen his claim for a rating 
increase for PTSD.  As entitlement to VA compensation for 
PTSD has already been established and the sole issue in 
controversy is entitlement to an increased evaluation, the 
Board is primarily concerned with medical evidence showing 
the veteran's present level of impairment caused by this 
psychiatric disability.  See Francisco v. Brown, 7 Vet. App. 
55 (1994).

Pertinent medical evidence submitted in support of his claim 
consists of medical records from VA, dated from 2000 to 2004, 
showing that the veteran received inpatient and outpatient 
treatment for alcohol abuse and PTSD.  These records show 
that his psychiatric treatment involved outpatient counseling 
and limited pharmacological therapy as the veteran often did 
not comply with recommended psychotropic medication.  The 
psychiatric reports associated with the file indicate that 
the veteran's PTSD partially contributed to his employment 
difficulties and that his alcoholism also played a 
contributory role in this regard.  His primary symptoms were 
recurrent nightmares, intrusive thoughts and memory 
flashbacks related to his combat stressors and depression, 
anxiety, irritability and sleeping problems.  According to 
these records, the veteran was a trained artisan and was 
employed as a glassblower for a period of approximately 28 
years, during which time he held several jobs in this 
capacity, occasionally being fired from them or quitting due 
to drinking problems or arguments with his co-workers and 
supervisors.  He was occasionally homeless and was living in 
a rented trailer at the time of this appeal.

Lay witness statements from the veteran's daughter and ex-
spouse were received by VA in February 2000.  According to 
the witnesses, the veteran was irritable, hypervigilent, had 
an explosive temper, and suffered from intense memory 
flashbacks relating to his combat experiences in Vietnam.  

The veteran was provided with VA psychiatric examinations 
that were conducted in March 2000, August 2002, and December 
2003.

The report of the March 2000 VA examination shows that the 
veteran complained of having excessive drinking and of being 
fearful all of the time and unable to trust other people.  He 
reported that he was irritable and had problems with anger, 
rage and violent outbursts.  He did not allow others to 
become close to him and when he sensed that a person was 
becoming close to him he deliberately abused them to drive 
them away.  He reported that his desire to avoid 
interpersonal closeness led him to live a very marginal and 
isolated life.  He stated that he hated, distrusted, and 
feared authority.  He also had problems sleeping and 
experienced nightmares and memory flashbacks related to his 
combat experiences.  His mental status examination report 
shows that he appeared punctually for his appointment and was 
neat and clean in appearance and dressed appropriately.  He 
was oriented on all spheres and was attentive, friendly and 
cooperative with the examiner.  His speech was normal and his 
thinking was quick and coherent.  He answered all questions 
in a relevant and logical manner.  He expressed having 
difficulties with his short-term memory and ability to 
concentrate and focus his thoughts.  His insight appeared to 
be fair and his judgment was deemed adequate.  His affect was 
labile and although his attitude was friendly with flashes of 
mild humor it was also somewhat wary.  He became grim and 
more intense when discussing his experiences in Vietnam and 
became quite anguished and tearful and unable to speak during 
parts of the interview.  Apart from these moments, his mood 
was generally neutral to euthymic.  He denied having any 
current suicidal ideation or specific homicidal ideation but 
admitted that he had considered harming bosses, co-workers 
and police officers in the past.  The diagnosis presented at 
the time was chronic PTSD and alcohol abuse secondary to PTSD 
with a Global Assessment of Functioning (GAF) score of 50, 
indicating serious impairment in social and occupational 
functioning.  He was deemed competent for purposes of 
handling funds.

The report of the August 2002 VA examination shows that the 
veteran complained of social alienation and withdrawal, being 
fearful and mistrustful of mothers, having difficulty 
sleeping and experiencing recurrent thoughts about his combat 
experiences in Vietnam.  Mental status examination shows that 
he was polite and cooperative with the examiner and did not 
appear to be in acute distress.  He was alert and oriented on 
all spheres and his speech was relevant and coherent.  His 
affect was appropriate and unconstricted.  His mood was 
mildly agitated.  There was no evidence of any psychosis.  
The examiner stated that it was difficult to determine 
whether the veteran's primary source of his problems came 
from his significant alcohol abuse or his PTSD symptoms.  The 
diagnoses were PTSD and alcohol dependence with a GAF score 
of 55, indicating moderate difficulty in social and 
occupational functioning.  

The report of a December 2003 VA general medical examination 
shows that the veteran was diagnosed with PTSD, alcohol 
dependence, tobacco dependence, hyperlipidemia, 
hyperthyroidism, hypertension, residuals of a left ankle 
fracture (status post open reduction with internal fixation) 
and status post L4-L5 diskectomy and fusion.  The examining 
physician believed that the veteran's largest ongoing 
problems were his alcohol dependence and his PTSD, but the 
doctor believed that the veteran was capable of many types of 
gainful employment if appropriate restrictions were given 
relative to heavy and repetitive use of his back and lower 
extremities and avoidance of repetitive forearm and hand 
motions.

The report of the December 2003 VA psychiatric examination 
shows that the veteran attempted to downplay the role of 
alcohol use in his current problems and was guarded and 
expressed suspicions of the VA system and the federal 
government.  He complained of depression, sleep disturbance, 
nightmares, intrusive thoughts related to combat, 
irritability, low trust, social isolation and problems 
working with other people.  The examiner reviewed the 
veteran's claims file prior to the interview and noted that 
the veteran had a history of inpatient and outpatient 
treatment for chronic alcohol dependence.  On mental status 
examination, his speech was logical and relevant.  There was 
no indication that he had hallucinations or a thought 
disorder.  He did not appear outwardly depressed or anxious.  
No obsessions or compulsions were elicited.  He was oriented 
on all spheres.  Although he complained of having problems 
with his memory and concentration, the examiner stated that 
the veterans displayed adequate memory and concentration 
during the interview.  The diagnoses were chronic PTSD and 
alcohol dependency with a brief remission.  His GAF score was 
40, indicating major social and occupational impairment.  The 
examining psychiatrist presented the following detailed 
commentary regarding the veteran's condition:

"The (veteran) presents as someone who relies 
upon VA resources in some situations, has been 
hospitalized on occasion.   He appears to have 
done a great deal of damage to himself through 
his use of alcohol over the years, and to have 
created a situation where he could not work in 
his relatively desirable, high-paid line of work, 
i.e., glass bottle blowing.  He does meet 
criteria for a diagnosis of post-traumatic stress 
disorder, but there is no clear indication that 
there (has) been any progression (in the severity 
of) this disorder in his case.  On the other 
hand, the accumulated damage from his alcohol use 
appears to have accelerated over the years.  
Although he is claiming abstinence now, he 
appears to be someone who has a very limited 
capability for incorporating any sort of recovery 
concepts or getting support from others, and 
consequently would likely be expected to relapse 
again.  

There does not appear to be any basis for saying 
that the social and industrial impairment 
specifically attributable to his post-traumatic 
stress disorder has increased.  With that in 
mind, the GAF (score of 40) is intended to 
indicate that although his level of functioning 
is quite low, most of the difficulty is due to 
alcohol dependency.  

With regard to the issue of whether the veteran's 
alcohol problems should be regarded as secondary 
to his post-traumatic stress disorder, there 
appears (to be) little basis for attributing the 
alcohol problems to the post-traumatic stress 
disorder.  Substance use disorders represent 
disease entities having their own characteristic 
features and progressive course, and in this case 
alcoholism certainly does not appear to be a mere 
symptom of some other disorder.  Certainly post-
traumatic stress disorder does represent a form 
of stress, but the (veteran's) own 
predisposition, personality and behavior will 
tend to determine how he deals with that stress.  
In this individual's case, there seemed to be 
significant problems with compliance and 
internalization of (substance abuse) treatment 
directives.

With regard to the issue of whether the veteran 
is unemployable solely due to the service-
connected post-traumatic stress disorder, my 
opinion is that the veteran is not completely 
unemployable solely due to PTSD, but rather that 
the disorder appears to continue to contribute to 
employment problems in a partial fashion.  It is 
to be noted that the (veteran) worked for 18 
years for a single employer . . .  in the past 
and as noted, the problems he shows including the 
progression of symptomatology and the continued 
deterioration of his social and industrial 
functioning appear to be primarily related to 
continued alcohol use and the inability to 
achieve any sustained sobriety.  This individual 
remains competent to receive any benefits he may 
be awarded, to make his own decisions and in 
general to be responsible for managing his own 
life."
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2004).  Separate diagnostic codes identify the various 
disabilities.  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2004).

The veteran's PTSD is currently rated as 50 percent 
disabling.  The applicable rating schedule is contained in 38 
C.F.R. § 4.130, Diagnostic Code 9411, and provides the 
following rating criteria:

Assignment of a 50 percent evaluation is warranted 
for PTSD where there is objective evidence 
demonstrating occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent evaluation is warranted where there is 
objective evidence demonstrating occupational and 
social impairment with deficiencies in most areas, 
such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which 
interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant; 
near continuous panic or depression affecting the 
ability to function independently, appropriately, 
or effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation, neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-
like setting); inability to establish and maintain 
effective relationships. 

A 100 percent rating is warranted where there is 
total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time and 
place, memory loss for names of close relatives, 
own occupation, or own name.  

38 C.F.R. § 4.130, Diagnostic Code 9411.

Applying the above criteria to the facts of the case, the 
medical evidence shows a constellation of psychiatric 
symptomatology which more closely approximates the criteria 
contemplated for a 50 percent rating in Diagnostic Code 9411, 
such that the current claim for an increased evaluation must 
be denied.  See 38 C.F.R. § 4.7.  

Psychiatric treatment records and examination reports from 
2000 to 2004, show that the veteran's PTSD was manifested by 
subjective accounts of intrusive thoughts, memory flashbacks 
and nightmares associated with his exposure to combat-related 
traumatic events during service, for which he was treated 
with counseling.  

The VA psychiatric examinations conducted throughout the 
period from 2000 to 2004, consistently show that the veteran 
experienced moderate to serious PTSD symptoms that 
contributed to his socially withdrawn daily living, thereby 
demonstrating that he has an impaired ability to establish 
and maintain effective relationships.  Significantly, the 
psychiatrists who examined the veteran during the 
aforementioned period presented a psychiatric disability 
picture that indicated that the veteran was, for the most 
part, seriously impaired by his PTSD symptoms as he was 
assessed with GAF scores within the range of 40 to 55, 
indicating moderate to major impairment in his social and 
occupational functioning.  See DSM-IV.   However, the medical 
evidence shows that the primary source of the veteran's 
occupational and social impairment is related to his alcohol 
dependence.  Although the Board acknowledges the veteran's 
assertion that his alcohol problems are a symptom of his 
PTSD, the Board observes that, notwithstanding the initial 
diagnosis of alcohol abuse secondary to PTSD presented in the 
March 2000 VA examination, the psychiatrist who conducted the 
subsequent and comprehensive examination of December 2003 has 
completely disassociated any relationship between the 
veteran's alcohol dependence and his service-connected 
psychiatric disability.  Due to the detailed and thorough 
discussion presented by the examining psychiatrist in 
December 2003 in addressing the relationship between the 
veteran's alcoholism and his PTSD, the Board invests more 
probative weight in the December 2003 examiner's professional 
conclusions than in the conclusions presented in March 2000.  
Accordingly, the Board finds that the 50 percent evaluation 
currently assigned to the veteran's service-connected PTSD 
adequately reflects the present state of his psychiatric 
disability.

The Board finds that there is no medical evidence of record 
that would support a rating in excess of 50 percent for PTSD.  
The objective evidence does not demonstrate that the veteran 
currently has obsessional rituals which interfere with 
routine activities, intermittently illogical speech, near 
continuous panic or depression affecting his ability to 
function independently, appropriately, or effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, or neglect 
of personal appearance and hygiene.  The evidence also does 
not demonstrate that he displays inappropriate behavior or 
that he is a persistent danger to himself or other people due 
to suicidal or homicidal ideation.  He is also well oriented 
in all spheres and capable of managing his own financial 
affairs.  

Accordingly, the veteran's claim for an increased rating for 
PTSD in excess of 50 percent is denied.  In reaching this 
decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against a rating in excess of 50 percent for PTSD, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



(b.)  Entitlement to a TDIU.

A TDIU is assigned when service-connected disabilities result 
in such impairment of mind or body that the average person is 
so disabled that he is precluded from following a 
substantially gainful occupation. 38 C.F.R. §§ 3.340, 4.15 
(2004).  If there is only one service-connected disability, 
it must be rated at 60 percent or more; if there are two or 
more service-connected disabilities, at least one must be 
rated at 40 percent or more and the combined rating must be 
at least 70 percent.  38 C.F.R. § 4.16(a).  If a veteran is 
unemployable due solely to service-connected disabilities, 
but does not meet the schedular criteria of 38 C.F.R. § 
4.16(a), the TDIU claim should be submitted to the Director, 
Compensation and Pension Service, for consideration of a TDIU 
on an extraschedular basis.  38 C.F.R. § 4.16(b).  Finally, 
the service-connected disabilities must be so severe as to 
produce unemployability, in and of themselves, without regard 
to unemployability attributable to age of the veteran or to 
other disabilities for which service connection has not been 
granted. 38 C.F.R. § 3.341.  That is, a TDIU may not be 
assigned if unemployability is a product of advanced age, or 
of other nonservice-connected disabilities, rather than a 
result of functional impairment due solely to service-
connected disabilities.  38 C.F.R. § 4.19.

In the present case, the veteran is service-connected for 
PTSD (evaluated at 50 percent) and two other skin 
disabilities, one being a left arm scar rated noncompensably 
disabling and the other being macules of his forearms and 
lower legs that is also rated noncompensable, for a combined 
evaluation of 50 percent.  For the purposes of establishing a 
single disability evaluated at 60 percent, disabilities with 
a common etiology may be combined. 38 C.F.R. § 4.16(a).  
Etiology refers to the causes or origin of a disease or 
disorder. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 585 (28th 
ed. 1994).  In this case, the three aforementioned 
disabilities have not been shown to be etiologically related.  
One disability is a psychiatric disorder; the second is a 
left arm scar was related to a traumatic injury, and the 
third is manifested by macules of the forearms and lower legs 
attributed to a skin disorder.  These separate disabilities 
combine to an evaluation of only 50 percent, so they do not 
meet the minimum schedular criteria of 38 C.F.R. § 4.16(a) 
for consideration of a TDIU.
That said, a TDIU may be assigned, on an extraschedular 
basis, by the Director of the VA Compensation and Pension 
Service if the veteran is precluded, solely by service-
connected disabilities, from following a substantially 
gainful occupation.  38 C.F.R. § 4.16(b).  In this case, 
however, the veteran history of alcohol abuse has been 
determined to have contributed in part towards adversely 
affecting his employability and the definitive findings 
obtained on VA psychiatric examination in December 2003 show 
that the alcohol problems are unrelated to his service-
connected PTSD.  A VA general medical examination conducted 
in December 2003 also shows that the veteran's ability to 
work is also adversely affected in part to his nonservice-
connected residuals of a left ankle fracture and a diskectomy 
and fusion of his lumbar vertebrae.  Thus, the Board cannot 
conclude that the veteran is precluded, solely by his 
service-connected disabilities, from following a 
substantially gainful occupation. Thus, there are no grounds 
for referral of the case to the Director, VA Compensation and 
Pension Service, for consideration of a TDIU on an 
extraschedular basis, and a TDIU is not warranted.


ORDER


An increased evaluation greater than 50 percent for PTSD is 
denied.

Individual unemployability is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



